                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                          Case Number: 4:19−cr−00795

Dannenbaum Engineering Corporation
Engineering Holding Corporation




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Dena Hanovice Palermo
PLACE:
Courtroom 702
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 11/12/2019
TIME: 10:00 AM

TYPE OF PROCEEDING: Initial Appearance


Date: November 6, 2019
                                                      David J. Bradley, Clerk
